Citation Nr: 1733754	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.

In April 2015, November 2015, and September 2016, the Board remanded the claim for further development.  The claim has now been returned to the Board for further adjudication.

The Board notes that the Veteran's March 2010 claim included an application for both specially adapted housing and a special home adaption grant.  Therefore, the Board will consider a claim for a special home adaption grant, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

As noted in the September 2016 remand, the Board has previously remanded the issues of entitlement to service connection for obstructive sleep apnea, a heart disorder, and hypertension, entitlement to an increased initial rating for migraine headaches, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 5, 2010, to the AOJ for additional development.  Review of the record reveals that the AOJ has not completed the requested development on these remanded matters, and they have not been re-certified to the Board.  Accordingly, the Board does not have jurisdiction over these issues.

The issue of entitlement to automobile and adaptive equipment or for adaptive equipment only is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.

FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, her service-connected disabilities preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  The Veteran's claim for a special home adaption grant is moot.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing or for special home adaption have been met.  38 U.S.C.A. §§ 2101, 5107; 38 C.F.R. §§ 3.3102, 3.809.

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. §§ 2101, 7105; 38 C.F.R. §§ 3.809a.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

During the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

Prior to October 25, 2010, under 38 C.F.R. §  3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  The revised 38 C.F.R. § 3.809  provides that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004, and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  As the Veteran's claim was received in March 2010, the criteria most favorable to the Veteran will apply.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101 (a).  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran is service-connected for a specified trauma-stressor disorder evaluated as 70 percent disabling; traumatic brain injury evaluated as 70 percent disabling; a lumbar spine disability with related intervertebral disc syndrome evaluated as 40 percent disabling; right foot metatarsalgia and bilateral flatfeet, plantar fasciitis, and heel spurs evaluated as 30 percent disabling; right lower extremity with sciatic nerve involvement evaluated as 20 percent disabling; bursitis of the left hip evaluated as ten percent disabling; tinnitus evaluated as ten percent disabling; degenerative joint disease of the left knee evaluated as ten percent disabling; degenerative joint disease of the right knee evaluated as ten percent disabling; cervical spine spondylosis evaluated as ten percent disabling; and migraine headaches evaluated as noncompensable.

The Veteran has provided several written statements and May 2016 hearing testimony indicating that she has lost the use of her lower extremities as a result of her service-connected disabilities.  See also June 2008 and April 2010 Veteran Statements.  

The Veteran has an extensive history of VA examinations and treatment records for service-connected disabilities relevant to this appeal.  Prior to this appeal, VA examinations indicate that she had use of her lower extremities and exhibited varying degrees of range-of-motion in her back, knees, ankles, and feet; but also indicate that she used crutches to ambulate to prevent falling.  See, e.g., February 2000, April 2003, and November 2005 VA Examinations.  An April 2006 VA examination indicated that a physical examination and x-rays reflected normal joints.  However, December 2006 VA treatment records reflect that she had a history of falling and used both a wheelchair and walker.

During an August 2009 VA examination, the Veteran reported that she could not walk without crutches.  The examiner noted an antalgic gait, and noted that crutches were needed for support.  A February 2010 VA examiner noted that the Veteran was unsteady walking, and needed a walker and crutches for support and walking.  During an April 2011 VA examination, she used crutches to assist with ambulation.  She had bilateral knee flexion to 130 degrees, and normal bilateral knee extension.

VA treatment records reflect that the Veteran was at high risk of falling, and sometimes sought treatment for injuries sustained during falls.  See, e.g., February 2009, January 2010, February 2010, and June 2010 VA Treatment Records.  In May 2010, the Veteran requested a wheelchair to assist her when she had to go places that would require her to walk long distances.  At that time, VA staff encouraged her to walk to avoid becoming dependent on a wheelchair.  In March 2011, she requested a shower chair because she was unable to stand in the shower.

More recently, VA treatment records reflect that "true declining foot drop" was noted during an assessment, and was possibly related to lumbar radiculopathy.  See, e.g., September 2016 VA Treatment Records.

In December 2016, the Veteran underwent a VA examination to specifically address Board remand instructions related to this appeal.  During the examination, the Veteran's right knee range of motion was flexion to 100 degrees and full extension to zero degrees; left knee range of motion was flexion to 90 degrees and full extension to zero degrees; left hip range of motion was flexion to 90 degrees and extension to zero degrees.  Her left foot exhibited lack of eversion and weakened flexion of the toes and dorsiflexion of the foot.  The Veteran was able to ambulate short distances in the examination room without assistive devices, but reported feeling unsafe to ambulate further without assistive devices.  Her gait was antalgic and slow, but demonstrated adequate strength, coordination, and balance.  The examiner noted that an October 2016 lumbar MRI reflected no evidence of spinal cord or nerve root damage or impingement.  The examiner found that the deficiencies of the lower extremities less likely than not "indicate deficits ... such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance."  The examiner opined that the physical examination demonstrated adequate range of motion, coordination, and strength "such that function of the lower extremities in the acts of balance and propulsion . . . are not compromised to a significant level."  The examiner also noted neurological impairment of the left lower extremity in the form of weakness of dorsiflexion of the left foot consistent with peroneal neuropathy of the left lower extremity.  The examiner opined that this condition would not be caused by the Veteran's service-connected conditions.  Additionally, the examiner determined that the Veteran's service-connected conditions did not preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner again noted adequate range of motion, coordination, and strength in the lower extremities, but also noted that the Veteran uses assistive devices on a regular basis, including a brace for foot drop of the left lower extremity.  Finally, the examiner determined that the Veteran did not experience "organic disease residuals which would be expected to affect functions of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair[,]" and did not experience "ankylosis of the right knee or left hip, or foot drop, as a result of her service-connected disabilities."  

Throughout the course of the appeal, the Veteran has provided written statements claiming the loss of her lower extremities due to residuals or organic disease or injury.  See, e.g., September 2010 Notice of Disagreement.  She has also provided statements that she has to use crutches, a walker, and a wheelchair; can only walk five-to-ten feet without falling; and has fallen over 100 times in the past 13 years.  See, e.g., January 2011 Substantive Appeal; April 2011 Veteran Statement.  At her May 2016 Board hearing, she testified to having drop foot of the left foot as a result of sciatica, and ankylosis of the knees and left hip.  She is competent to attest to matters of which she has first-hand knowledge regarding her service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Board finds her testimony as to her use of assistive devices, her ability to walk five-to-ten feet, and her history of falling to be credible and probative.  
However, the record contains no evidence that the Veteran has the medical training necessary to determine that she has ankylosis of the knees or left hip.  While the Veteran is competent to report a contemporaneous medical diagnosis, there is no evidence in the claims file that she has had any diagnoses of ankylosis.  In fact, the medical records in evidence reflect that she has always had, and continues to have, some range of motion of her left hip, bilateral knees, and bilateral feet.  See, e.g., April 2011 and December 2016 VA Examinations.  Therefore, the Board does not find the Veteran's statements claiming ankylosis of the left hip or knees bilaterally to be credible.

The Board finds the December 2016 VA examination to be probative of the issue on appeal.  During that examination, the examiner noted both that the Veteran was able to ambulate short distances in the examination room without assistive devices, but reported feeling unsafe to ambulate further without assistive devices; and that her gait was antalgic and slow, but demonstrated adequate strength, coordination, and balance.  Resolving reasonable doubt in the Veteran's favor, the Board finds this examination to reflect that he Veteran is limited to short distances when ambulating without assistive devices, despite her strength, coordination, and balance.  Further, the Veteran's testimony to being limited to five-to-ten feet when walking without assistive devices is also probative.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  While the Veteran can occasionally ambulate unassisted over very short distances, the preponderance of the evidence of record reflects that her service-connected disabilities, including a lumbar spine disability with related intervertebral disc syndrome; right foot metatarsalgia and bilateral flatfeet, plantar fasciitis, and heel spurs; right lower extremity with sciatic nerve involvement; bursitis of the left hip; degenerative joint disease of the left knee; and degenerative joint disease of the right knee preclude locomotion within the meaning of the regulation.  Id.  

By virtue of the foregoing grant of specially adapted housing, the claim for a special home adaptation grant is moot, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

Entitlement to specially adapted housing is granted.

The appeal as to entitlement to a special home adaption grant is dismissed as moot.


REMAND

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment only.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; or amyotrophic lateral sclerosis. 38 C.F.R. § 3.808(b)(1)-(5). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three and one-half inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes. 

In order to be eligible for entitlement to adaptive equipment only, a veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(6).

Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In an April 2017 statement, the Veteran indicated that there was no effective function remaining in her left foot, and her service-connected disabilities worsening each day.  Additionally, the claims file contains evidence that the Veteran may now have a diagnosis of drop foot in the left lower extremity, but also contains evidence that the drop foot may not be related to service-connected disabilities.  Under these circumstances, another VA examination is necessary to determine the current severity of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since March 2017.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine if she satisfies the criteria for automobile and adaptive equipment, or adaptive equipment only. 

The examiner must be provided access to the electronic claims file on the Legacy Content Manager and VBMS and must indicate review of the claims file in the examination report.

In addition to providing all necessary findings, the examiner is specifically requested to provide medical opinions on the following questions:

(a)  Does the Veteran's service-connected disabilities, including her lumbar spine disability with related intervertebral disc syndrome; right foot metatarsalgia and bilateral flatfeet, plantar fasciitis, and heel spurs; right lower extremity with sciatic nerve involvement; bursitis of the left hip; degenerative joint disease of the left knee; and degenerative joint disease of the right knee, exhibit symptomology that amounts to the loss of use of either or both lower extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The examiner must consider whether balance, propulsion, etc., in the case of either or both of the Veteran's feet, could be accomplished equally well by an amputation stump with a prosthesis.

(b)  Does the Veteran have any ankylosis of the lower extremities or foot drop as a result of her service-connected disabilities?
In answering this question, the examiner must specifically reconcile the following:

* VA treatment records reflecting a possible diagnosis of drop foot of the left lower extremity related to lumbar radiculopathy (see, e.g., September 2016 VA Treatment Records); and

* the December 2016 VA examination indicating that the Veteran had neurological impairment of the left lower extremity in the form of weakness of dorsiflexion of the left foot consistent with peroneal neuropathy of the left lower extremity, and not caused by the Veteran's service-connected conditions.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran and her representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


